Citation Nr: 1635808	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  05-19 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbar myositis.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active service from September 1995 until April 1996, and from December 1997 until February 2003.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The issue on appeal was previously remanded by the Board in November 2011.  The Board also remanded the issue of service connection for bilateral hearing loss for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case was issued in December 2015; however, the Veteran has not filed a substantive appeal (VA Form 9).  Accordingly, the issue of entitlement to service connection for bilateral hearing loss is not before the Board for consideration. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's service-connected lumbar spine disability has not shown to have been manifested by either moderate limitation of motion; or, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  For the rating period from August 26, 2009 to December 16, 2015, the Veteran's lumbar spine disability was manifested by mild left lower extremity sciatica.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for lumbar spine myositis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and 2014); 38 C.F.R. 
§§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5294 (2002), Diagnostic Code 5236 (2015).

2.  For the rating period from August 26, 2009 to December 16, 2015, the criteria for a separate 10 percent rating for mild left lower extremity sciatica have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Because this is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for hearing loss, no additional notice is required.  The courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  VA has obtained service treatment records, post-service treatment records, and the Veteran's statements.

The Veteran has also been afforded VA examinations on the issues of a higher initial rating for the lumbar spine disability.  VA provided the Veteran with an examinations in August 2004, August 2009, March 2010, and December 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  When taken together, the Board finds that the VA findings obtained in this case are adequate.  The VA examiners considered all of the pertinent evidence of record and comprehensive physical examinations of the Veteran's spine.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the appeal that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the appealed issue.

Increased Rating Laws and Analysis

The Veteran maintains that his lumbar spine disability is more severe than what is contemplated by the currently assigned 10 percent rating. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 
If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7. 

The Veteran's entire history is reviewed when making a disability determination. 
38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  
38 C.F.R. § 4.59 (2015).

During the course of this appeal, the rating criteria for spine disorders were changed effective September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).  The new criteria are only applicable to the period of time since their effective date while the old criteria may be applied forward if in effect during the appeal period; the criteria most favorable to the claimant shall be applied.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  See also VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).

The Veteran's service-connected spine disability has been evaluated as 10 percent disabling for the entire rating period on appeal under Diagnostic Code 5236 for sacroiliac injury and weakness.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5294 (as in effect prior to September 26, 2003), a 10 percent evaluation is warranted for slight limitation of lumbar spine motion.  A 20 percent evaluation is warranted for moderate limitation of motion.  The schedular maximum evaluation of 40 percent is warranted where the limitation of motion in the lumbar spine is severe.

Under the General Rating Formula for Diseases and Injuries of the Spine, which became effective September 26, 2003, an evaluation may be assigned with or without symptoms such as pain (regardless of whether it radiates), stiffness, or aching in the affected area.  Diagnostic Code 5236 is evaluated using the General Rating Formula for Disease and Injuries of the Spine.  

Under the General Rating Formula, a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

The maximum schedular evaluation of 100 percent is warranted for unfavorable ankylosis of the entire spine.  Id.

Note 1 to the General Rating Formula provides to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note 2 to the General Rating Formula provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation were zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note 3 to the General Rating Formula provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2. Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note 4 to the General Rating Formula provide to round each range of motion measurement to the nearest 5 degrees.

Note 5 to the General Rating Formula provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note 6 to the General Rating Formula provides to separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The evidence includes an August 2004 VA examination where the Veteran reported 
constant discomfort and pain triggered by walking, standing, or bending.   It was noted that the Veteran could not tolerate walking up to one-half mile.  Spinal curvature and gait cycle were without abnormalities.  Range of motion testing showed forward flexion from 0 to 90 degrees with pain at the end of range of motion.  Extension was from 0 to 30 degrees without pain.  Left lateral flexion was painless from 0 to 30 degrees; however right lateral flexion was from 0 to 30
degrees with pain on the left side of the lower back.  Left and right lateral rotation
was painless.  Sensory and motor examination was normal although elevation of the lower extremity produced left-sided low back pain, but there was no radiation.  The examiner indicated that a diagnosis of lumbar myositis.

The Veteran was afforded another VA examination in August 2009.  During the evaluation, the Veteran described his back pain as being primarily on the left lumbar area of his back.  When the pain flared-up he experienced pain radiating down the left buttock and left posterior side.  The Veteran denied any numbness or
tingling or any other sensory problems.  He also denied any bowel or bladder problems.  Range of motion testing showed forward flexed to 80 degrees with pain.  Extension was to 20 degrees with pain.  Lateral extension was to 20 degrees bilaterally with pain and rotation was to 30 degrees bilaterally with pain.  
The Veteran was noted to have occasional flare-ups.  He reported that the most  significant was a muscle spasm which he had only once.  However, the examiner indicated that the Veteran did not have any palpable spasms and his back was nontender.  It was also noted that the Veteran did not demonstrate any evidence of weakness, fatigability, or incoordination.  The diagnosis was mild L4-L5 degenerative disc disease and chronic low left back pain and left sciatica.  

In a March 2010 VA examination report, the Veteran was diagnosed with lumbar strain with no evidence of straightening of lumbar spine to suggest inflammatory changes.  It was noted the Veteran's back resulted in decreased mobility and pain.  The examiner opined that the disc disease noted in the August 2009 VA examination was less likely as not caused by or a result of the service-connected lumbar myositis.  He found that recent x-rays show no current evidence of disc disease and there was no evidence of straightening of the lumbar spine to suggest inflammatory changes or lumbar myositis.  Upon physical examination, there was no spasm, atrophy, guarding, and no pain with motion or weakness.  Strength was 5/5 in the lower extremities and muscle tone was normal.  Sensory examination was within normal limits.  Range of motion of the lumbar spine showed flexion from 0 to 75 degrees.  Extension was from 0 to 15 degrees.  Left lateral flexion was from 0 to 15 degrees.  Left lateral rotation was from 0 to 20 degrees.  Right lateral flexion was from 0 to 10 degrees and right lateral rotation was from 0 to 15 degrees.  There was no objective evidence of additional limitation on repetitive motion.  X-ray examination showed no acute fractures or malalignment.  Vertebral height and bony appendages were unremarkable.  The sacroiliac joints were intact.  

In the most recent December 2015 VA examination, the Veteran complained of pain in the left lumbar back.  No flare-ups were reported.  Range of motion of the lumbar spine showed flexion from 0 to 90 degrees.  Extension was from 0 to 15 degrees.  Left lateral flexion was from 0 to 30 degrees.  Left lateral rotation was from 0 to 30 degrees.  Right lateral flexion was from 0 to 30 degrees and right lateral rotation was from 0 to 30 degrees.  There was no objective evidence of additional limitation on repetitive motion.  There was no guarding or muscle spasm of the thoracolumbar spine.  The examiner diagnosed the Veteran with "mild" radiculopathy of the left lower extremity (sciatic nerve).  Ankylosis and IVDS were not present.  

Upon review of all the evidence of record, lay and medical, the Board finds that the record does not reflect that forward flexion of the thoracolumbar spine was less than 60 degrees; or that the combined range of motion of the thoracolumbar spine was not greater than 120 degrees; or that there was muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As noted above, forward flexion of the lumbar spine was limited to, at worst, 75 degrees.  See March 2010 VA examination.  Further, the combined range of motion of the thoracolumbar spine was greater than 120 degrees in all of the VA examinations discussed above.  There were also no muscle spasms on examination.  As such, an initial evaluation in excess of 10 percent under Diagnostic Code 5236 is not warranted for the entire rating period on appeal.  The Veteran's symptoms included pain and stiffness, which are considered under Diagnostic Code 5236.  Thus, an additional evaluation under a separate diagnostic code is not warranted. 

Further, the Board finds that an initial evaluation in excess of 10 percent under Diagnostic Code 5292 (in effect prior to September 26, 2003) is not warranted as there are no symptoms of moderate limitation of motion.  As noted above, the examiners noted that the Veteran's limitation of motion to be only slightly less than normal.  Specifically, range of motion testing throughout the rating period has shown, at worst, forward flexion limited to 75 degrees, extension limited to 15 degrees, left lateral flexion limited to 15 degrees, right latera flexion limited to 20 degrees, left lateral rotation limited to 20 degrees, and right lateral rotation limited to 15 degrees.  Compare 38 C.F.R. § 4.71, Plate V (normal range of motion of the thoracolumbar spine is from 0 to 90 degrees flexion, 0 to 20 degrees extension, 0 to 30 degrees lateral flexion and 0 to 30 degrees lateral rotation).  

The Board acknowledges that the Veteran's worst range of motion testing in left lateral flexion and right lateral rotation (i.e., to 15 degrees) were only half the normal range of motion; however, the majority of the Veteran's range of motion testing was only slightly less than normal in flexion, extension, left lateral rotation, and right lateral flexion.  As such, the Board finds that the Veteran's lumbar spine disability is adequately considered under the currently assigned 10 percent rating for slight limitation of lumbar spine motion.
The Board further finds that the evidence of record, both lay and medical, does not demonstrate that the Veteran has sustained incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. The VA examinations, to include the most recent in December 2015, show that there were no incapacitating episodes.  Further, a December 2015 VA medical opinion indicated that the Veteran did not have degenerative disc disease.

The Board has also considered the DeLuca factors described in detail above.  The August 2009 VA examiner indicated that the Veteran did not demonstrate any evidence of weakness, fatigability, or incoordination.  Further, in the most recent December 2015 examination report, the examiner denied flare-ups of the lumbar spine disability.  A higher rating may only be granted based on a greater limitation of motion due to pain on use.  DeLuca, 8 Vet. App. 202.  The examiners noted that there was additional limitation due to pain, but no additional loss of motion after repetitive use testing.  38 C.F.R. § 4.40.  Accordingly, the Board finds that an initial evaluation in excess of 10 percent is not warranted for the rating period on appeal.

Further, the Veteran has already been granted a 10 percent rating for left leg radiculopathy associated with the lumbar spine disability effective December 17, 2015.  Although the Veteran did not specifically disagree with the rating or effective date assigned for his radiculopathy disability, the Veteran's neurological disability is part and parcel of the increased rating claim for the Veteran's lumbar spine disability.  38 C.F.R. § 4.71 , General Rating Formula, Note 1.

Upon review of the evidence of record, the Board finds that a 10 percent raring for mild left lower extremity sciatica is warranted beginning August 26, 2009.  
Specifically, during the August 26, 2009 VA examination, the Veteran described his back pain as being primarily on the left lumbar area of his back.  The examiner indicated that the Veteran had chronic low left back pain with radiation to the left posterior leg.  These symptoms and course were noted to be consistent with a diagnosis of "left-sided sciatica" of "mild" severity.  VA treatment records also show that the Veteran's sciatica was noted to have been first diagnosed in August 2009.  The evidence prior to August 2009 does not show that the Veteran had a diagnosis of radiculopathy or sciatica.  For example, during the August 2004 VA examination, it was indicated that sensory and motor examinations were normal.  Although elevation of the lower extremity produced left-sided low back pain, there was no radiation.  For these reasons, the Board finds that a 10 percent raring for mild left lower extremity sciatica is warranted for the appeal period from August 26, 2009 to December 16, 2015.  

Beginning December 17, 2015, the Veteran is already in receipt of a 10 percent rating and the evidence does not show that the Veteran has radiculopathy of the right lower extremity or "moderate" left lower extremity radiculopathy or sciatica.  See December 2015 VA examination report (noting that radiculopathy of the left lower extremity with nerve root involvement at L4-S3 was of "mild" severity).  Accordingly, a higher rating for a neurologic disability is not warranted.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's lumbar spine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors, as well as neurological symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.125a; see also DeLuca at 202.  The Veteran's service-connected lumbar spine disability has not shown to have been manifested by either moderate limitation of motion; or, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran has also been granted a 10 percent rating for left leg sciatica associated with the lumbar spine disability.  
Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology. 
Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that the evidence demonstrates that the Veteran is currently employed full-time in a research lab.  See November 2011 VA treatment record.  As such, the issue of TDIU is not raised by the record.


ORDER

An initial rating in excess of 10 percent for lumbar myositis is denied.

For the rating period from August 26, 2009 to December 16, 2015, a 10 percent raring, but no higher, for mild left lower extremity sciatica is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


